DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 4, 7, 13 – 17 and 19 – 28 are pending.
Claims 1 – 4, 7, 13 – 17 and 19 – 28 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 4, 7, 13 – 17 and 19 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the following:

    PNG
    media_image1.png
    242
    525
    media_image1.png
    Greyscale


Claim 22 recites wherein the monoglyceride comprises palm oil or soybean oil.  The term comprising in the claim is inclusive or open-ended and does not exclude additional elements.  For this reason the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Claim 24 recites wherein the additional emulsifier comprises polysorbate, polyglycerol esters, or other food emulsifiers.  The term comprising in the claim is inclusive or open-ended and does not exclude additional elements.  For this reason the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Claims 3 – 4, 7, 13 – 17 and 19 – 28 are rejected for being dependent upon a rejected base claim.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2012/0121786 (Higgins et al.); Ribero et al. (Zero trans fats from soybean oil and fully hydrogenated soybean oil: Physico-chemical properties and food applications, Food Research International, 2009); deMan et al. (Physical and textural evaluation of some shortenings and margarines, JAOCS, 1989); Kodali et al. (Trans fats alternatives, AOCS, 2005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622